Citation Nr: 0722404	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1969.  Prior to that, the veteran also had Army National 
Guard active duty for training (ACDUTRA) from August 1962 to 
February 1963, June 23, 1963 to July 7, 1963, and June 7, 
1964 to June 21, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.

VA scheduled a hearing before the Board on December 7, 2004 
but the veteran failed to appear with no indication that he 
wished to reschedule.  VA considers his request withdrawn.

In August 2006, the Board remanded the issue for a VA medical 
examination to determine the etiology of the veteran's back 
condition.  The additional development is now complete.


FINDING OF FACT

There is no link between the veteran's current back disorder 
and service.


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the evidence must show a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran asserts that he injured his back during active 
duty training in the Army National Guard and his subsequent 
full-time military service.

Army National Guard service records in September and October 
1962 show several complaints of and treatment for back pain 
and a reported history of a ruptured disc.  The record also 
shows he received a diagnosis of mild paraspinal muscle spasm 
with a good range of motion (although less than normal).  An 
orthopedic consult in September 1962 noted a spina bifida 
occulta which "appears to show a questionable defect in the 
lamina L5."  

Upon induction into full-time service in March 1968, the 
examiner noted occasional low back pain associated with a 
mild injury and the veteran checked the box "Yes" for a 
history of wearing a back support.  In addition, an April 
1968 service medical record shows a diagnosis for a chronic 
lumbar spasm.  However, the veteran's separation examination 
in August 1969 indicated that his spine was normal.  A Report 
of Medical History that month also noted that the veteran 
checked the box "No" for recurrent back pain.  Hence, the 
veteran's service medical records provide probative evidence 
against his claim as they do not show evidence of a chronic 
back condition when the veteran left service in 1969.

Post-service, the veteran filed a claim for service 
connection for a back condition in the 1970s, but medical 
records in the claims folder do not confirm a diagnosis.  A 
VA outpatient record in December 1993 and a VA examination 
from September 1994 show treatment for a low back syndrome 
with a history of an old injury.  From 2000 to 2004, the 
veteran underwent VA treatment for lumbar and thoracic back 
pain.  Diagnoses upon x-ray include mild degenerative 
arthritis and scoliosis.  

In a July 2003 treatment record, the veteran indicated he 
suffered intercurrent injuries when he fell 45 feet while 
working on a derrick in an oil field.  Such a statement 
provides strong evidence against this claim, indicating a 
post-service injury.

After a Board remand in August 2006, VA furnished the veteran 
a compensation examination in September 2006 to determine the 
etiology of his back condition.  The examiner provided a 
diagnosis of mild degenerative arthritis of the lumbar spine.  
The examiner also noted that the veteran's back does not 
appear to have severe impairment at this time but does have 
some objective evidence indicating such.  

After a thorough examination of the veteran's claims file, 
the examiner opined that "his present condition is not 
likely caused by the possible muscle strain that he 
experienced while on active duty."  Indeed, his current 
condition is more likely due to the type of heavy 
construction work he did for many years in the oil industry.  

Such a medical opinion is found to provide highly probative 
evidence against this claim. 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).   In this 
case, the Board finds that the service and post-service 
medical records outweigh the veteran's contention that this 
disorder was incurred in service.

The post-service medical record, as a whole, provides strong 
evidence against a finding that the current back disorder has 
any association with service more than 30 years ago. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back condition.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt. However, since the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable, 
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in January 2003, 
March 2003, March 2005, August 2005, and September 2006 (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA furnished the veteran with an appropriate 
compensation examination to determine the etiology of his 
back condition.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


